DETAILED ACTION

Brief Summary
This action addresses Reissue U.S. Application 15/292,886 (hereafter “the ‘886 Application”).

Based upon review of the reissue ‘886 Application, the application was filed on October 13, 2016, along with a Reissue Declaration, also filed October 13, 2016. The ‘886 Application is a reissue of U.S. Patent No. 8,958,653 (hereafter “the ‘653 Patent”), being issued on February 17, 2015, with original claims 1-3.  The ‘653 Patent was filed as U.S. Application 14/157,577 (hereafter “the original ‘577 Application”), being filed on January 17, 2014.

The original ‘577 Application was filed as a continuation of U.S. Application 13/669,690, filed on November 6, 2012, now U.S. Patent 8,670,625, which claims priority to U.S. provisional application 61/556,406, filed on November 7, 2011.

As noted above, the ‘653 Patent issued with original claims 1-3. During this reissue prosecution, claims 4-7 were previously added, and subsequently, claims 4-6 were canceled.  A non-final Office action was mailed October 19, 2020, which indicated that claims 1-3 and 7 were rejected. In response, the Applicant filed the instant amendment dated December 29, 2020, which amends each of pending claims 1-3 and 7. Thus, with the instant amendment dated December 29, 2020, claims 1-3 and 7 are pending, with claims 1-3 being independent.

The present application is being examined under the pre-AIA  first to invent provisions. 



Response to Arguments
Applicant’s arguments, filed December 29, 2021 with the instant amendment, with respect to the previously cited rejection of claims 1 and 7 as being unpatentable over Chuang et al. (U.S. Pat. App. Pub. 2014/0192861) in view of Le Leannec et al. (U.S. Pat. 7,281,033), have been fully considered and are persuasive.  Particularly, the reference of Chuang does teach that when a current block to be decoded is 4x4, the derived last position information only has a prefix part, and not a suffix part, as seen in paragraph 0006 and Table 1 on page 1.  Chuang also teaches that the current block to be decoded can be greater in size than a 4x4 block, whereby the derived current block would then have a prefix part and a suffix part.  However Chuang (as well as Le Leannec) lacks express teaching of the feature that now requires “when the current block to be decoded is greater in size than a 4x4 block, the derived last position information for a first section of the current block corresponding to a 4x4 block only has a prefix part, and not a suffix part, whereas the derived last position information for a second section of the current block that does not correspond to a 4x4 block has a prefix part and a suffix part, a length of the suffix part is not determined by the size of block and varies depending on the value of the derived last position information.”  The Applicant’s arguments filed December 29, 2021, on pages 13-16, regarding these features, is persuasive.  Therefore, with the amendment of independent claim 1, the rejection of the claims 1 and 7, as previously cited, has been withdrawn. 

Continuing, Applicant’s arguments, filed December 29, 2021 with the instant amendment, with respect to the previously cited rejection of claims 2 and 3 as being unpatentable over Seregin et al. (U.S. Pat. App. Pub. 2015/0139299), in view of Chuang et al. (U.S. Pat. App. Pub. 2014/0192861), and further in view of Le Leannec et al. (U.S. Pat. 7,281,033), have been fully considered and are persuasive.  Similar to the discussion above with respect to independent claim 1, Chuang (as well as Seregin and Le Leannec) lacks express teaching of the feature that now requires “when the current block to be decoded is greater in size than a 4x4 block, the derived last position information for a first section of the current block corresponding to a 4x4 block only has a prefix part, and not a suffix part, whereas the derived last position information for a second section of the current block that does not correspond to a 4x4 block has a prefix part and a suffix part, a length of the suffix part is not determined by the size of block and varies depending on the value of the derived last position information.”  Thus, the Applicant’s arguments filed December 29, 2021, on pages 17-20, regarding these features, is persuasive.  Therefore, with the amendment of independent claims 2 and 3, the rejection of the claims 2 and 3, as previously cited, has been withdrawn. 






Allowable Subject Matter
Claims 1-3 and 7 are allowed (with claims 1, 2, and 3 being independent, and claim 7 being renumbered to be claim 4).

The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 2 and 3, in the Examiner’s opinion, it would not have been obvious to one of ordinary skill in the art to have the apparatus, system, and method, as claimed, include the features that now require the functions of “wherein the current block to be decoded is a 4x4 block, the derived last position information only has a prefix part, and not a suffix part, and wherein when the current block to be decoded is greater in size than a 4x4 block, the derived last position information for a first section of the current block corresponding to a 4x4 block only has a prefix part, and not a suffix part, whereas the derived last position information for a second section of the current block that does not correspond to a 4x4 block has a prefix part and a suffix part, a length of the suffix part is not determined by the size of block and varies depending on the value of the derived last position information.” The closest prior art, being the references of Chuang et al. (U.S. Pat. App. Pub. 2014/0192861), Seregin et al. (U.S. Pat. App. Pub. 2015/0139299), and Le Leannec et al. (U.S. Pat. 7,281,033), each fail to expressly disclose these features, alone or in combination.  For instance, the reference of Chuang does teach that when a current block to be decoded is 4x4, the derived last position information only has a prefix part, and not a suffix part, as seen in paragraph 0006 and Table 1 on page 1.  Chuang also teaches that the current block to be decoded can be greater in size than a 4x4 block, whereby the derived current block would then have a prefix part and a suffix part.  However with this, Chuang lacks express teaching of the feature that now requires “when the current block to be .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joseph R. Pokrzywa, whose telephone number is (571) 272-7410. The Examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


Signed:
/JOSEPH R POKRZYWA/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees:
	/ERON J SORRELL/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            /M.F/Supervisory Patent Examiner, Art Unit 3992